       Case 3:17-cv-00101-RDM Document 392 Filed 01/10/20 Page 1 of 24




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Consumer Financial Protection Bureau,

             Plaintiff,                      Case No. 3:17-CV-00101-RDM
                                             (Hon. Robert D. Mariani)
             v.
                                             ELECTRONICALLY FILED
Navient Corporation, et al.,

             Defendants.

   PLAINTIFF’S BRIEF IN SUPPORT OF ITS MOTION IN LIMINE
 TO PRECLUDE EVIDENCE FROM OUTSIDE THE RELEVANT TIME
PERIOD FOR THIS LITIGATION, OR ALTERNATIVELY, IN SUPPORT
  OF ITS MOTION TO MODIFY THE SPECIAL MASTER’S ORDER
        DENYING PRODUCTION OF DATA POST-DATING
      THE RELEVANT TIME PERIOD FOR THIS LITIGATION

                                        Cara Petersen
                                        Acting Enforcement Director

                                        David Rubenstein
                                        Deputy Enforcement Director

                                        Thomas Kim
                                        Assistant Deputy Enforcement Director

                                        Nicholas Jabbour, DC 500626
                                        Manuel Arreaza, DC 1015283
                                        Ebony Sunala Johnson, VA 76890
                                        Nicholas Lee, DC 1004186
                                        Andrea Matthews, MA 694538
                                        Jonathan Reischl, IL 6305260
                                        Enforcement Attorneys

                                        Attorneys for Plaintiff
         Case 3:17-cv-00101-RDM Document 392 Filed 01/10/20 Page 2 of 24




                                      TABLE OF CONTENTS

INTRODUCTION. ....................................................................................................1

FACTS AND PROCEDURAL HISTORY.. ............................................................. 3

         I.     On May 4, 2018, the Court issued an Opinion and Order
                 establishing the “relevant time period for this litigation.” .................... 3

         II.     In a December 20, 2019 hearing, Navient indicated that it
                 would seek to selectively introduce borrower data outside
                 the relevant time period for this litigation. ............................................ 6

STATEMENT OF QUESTIONS INVOLVED.. .....................................................11

ARGUMENT………. ..............................................................................................11

         I.     If Navient wants to rely on documents and data outside the relevant
                 time period for this litigation, it should have timely moved for
                 reconsideration of the May 4, 2018 Opinion and Order. ....................11

         II.     If the Court expands the relevant time period for this litigation,
                 Navient should be required to produce the data post-dating
                 January 18, 2017 to avoid prejudice to the Bureau.. ...........................14

CONCLUSION………. ...........................................................................................17




                                                         i
         Case 3:17-cv-00101-RDM Document 392 Filed 01/10/20 Page 3 of 24




                                   TABLE OF AUTHORITIES


                                                                                                    Page(s)
Cases

Costantino v. City of Atl. City,
     152 F. Supp. 3d 311 (D.N.J. 2015) ............................................................... 15

Daee v. JP Morgan Chase Bank,
     2015 WL 2078699 (M.D. Tenn. May 4, 2015) ............................................ 16

Doe v. Luzerne County, Pennsylvania,
      2008 WL 11492970 (M.D. Pa. Aug. 12, 2008) ............................................ 16

Hypolite v. Zamora,
     2016 WL 5156787 (E.D. Cal. Sept. 20, 2016) ............................................. 15

In re Continental Airlines, Inc.,
       279 F.3d 226 (3d Cir. 2002) ......................................................................... 12

Music Grp. Macao Commercial Offshore Ltd. v. Foote,
     2015 WL 3882448 (N.D. Cal. June 23, 2015).............................................. 16

R.D. v. Shohola Camp Ground & Resort,
      2017 WL 1178050 (M.D. Pa. Mar. 30, 2017) .............................................. 16

Snapp v. United Transp. Union,
     2014 WL 5365552 (W.D. Wash. Oct. 21, 2014).......................................... 16

Valdez v. Travelers Indem. Co. of Connecticut,
      2013 WL 3989583 (N.D. Cal. Aug. 2, 2013) ............................................... 15

Waldorf v. Shuta,
     142 F.3d 601 (3d Cir. 1998) ......................................................................... 12

Walker v. Nw. Airlines Corp.,
     2002 WL 32539635 (D. Minn. Oct. 28, 2002) ............................................. 17


                                                      ii
          Case 3:17-cv-00101-RDM Document 392 Filed 01/10/20 Page 4 of 24




Statutes

12 U.S.C. § 5531 ....................................................................................................... 3

12 U.S.C. § 5536 ....................................................................................................... 3


Rules

Federal Rule of Civil Procedure 26(e)(2) ............................................................... 17

Federal Rule of Civil Procedure 53(f) .................................................................... 14




                                                           iii
       Case 3:17-cv-00101-RDM Document 392 Filed 01/10/20 Page 5 of 24




                                 INTRODUCTION

      In this Court’s May 4, 2018 Opinion, which followed a hearing to address

Navient’s refusal to produce many categories of documents, the Court held that

“the relevant time period for this litigation is the effective date of Defendants’

contracts with the Department of Education, June 17, 2009, through the date that

this lawsuit was filed, January 18, 2017.” Doc 88, at 21. Prior to that hearing, in

February 2018, the Bureau had propounded request for production #34, in support

of its steering claim, seeking certain data relating to borrowers in income-driven

repayment (IDR) plans and forbearance from January 1, 2009 through the date of

trial. See Bureau’s Second Set of Requests for Production (Exhibit A), at 11-12.

After the May 4, 2018 Opinion and Order, however, the Bureau narrowed RFP #34

to be compliant with the Court-ordered “relevant time period for this litigation.”

Other aspects of discovery were similarly narrowed to be compliant with the

Court-ordered relevant time period for this litigation.

      At the December 20, 2019 hearing before the Special Master, Navient

indicated that it intends to selectively introduce borrower data post-dating January

18, 2017, where Navient believes that data will be helpful in attacking the Bureau’s

steering claim, while omitting and refusing to produce the full universe of the data,

which the Bureau anticipates will amplify and enhance its steering claim. Navient

should not be allowed to introduce cherry-picked evidence post-dating the relevant


                                           1
       Case 3:17-cv-00101-RDM Document 392 Filed 01/10/20 Page 6 of 24




time period for this litigation. If Navient wanted to introduce evidence outside the

relevant time period for this litigation, it should have moved for reconsideration of

the Court’s May 4, 2018 Opinion and Order. It did not do so. It cannot now do an

end-run around its failure to seek reconsideration by declaring, after fact discovery

is over, that it intends to act in contravention of that Opinion and Order.

      Navient appears to take the view that any question it wants to ask at trial is

fair game, and that it can introduce evidence that was not within the scope of

allowable discovery, regardless of the Court’s rulings: “I really actually don’t

understand the rule where the Consumer Financial Protection Bureau would offer

up a witness at trial and then purport to limit the testimony that that witness could

give on cross-examination.” 12/20/19 Hearing Tr. at 51. Contrary to Navient’s

statement, however, that is exactly how trials function – they are constrained by

rulings that occurred earlier in the case regarding relevance. Navient does not get

to ignore prior Court rulings, unilaterally decide that it will ask whatever it wants

to ask, and selectively introduce documents from a universe of evidence that was

not fair game during discovery and to which only Navient has access.

      Accordingly, the Bureau respectfully moves in limine for an order holding

the parties to the relevant time period for this litigation set forth in the Court’s May

4, 2018 Opinion and Order, and precluding the use of any evidence concerning

events outside that period. If this motion is denied, then the Bureau seeks


                                           2
       Case 3:17-cv-00101-RDM Document 392 Filed 01/10/20 Page 7 of 24




production of only one category of documents post-dating January 18, 2017: the

data that would be responsive to RFP #34. This is a limited request: while the

Bureau narrowed its written discovery requests to be compliant with the May 4,

2018 Opinion and Order, the Bureau seeks only production of this single category

of information to address, in part, the problem caused by Navient’s belated attempt

to expand the relevant time period.

                    FACTS AND PROCEDURAL HISTORY

I.    On May 4, 2018, the Court issued an Opinion and Order establishing
      the “relevant time period for this litigation.”

      The first two counts of the Bureau’s complaint allege that Navient violated

the Consumer Financial Protection Act’s prohibitions against abusive acts and

practices, 12 U.S.C. §§ 5531(d)(2)(C), 5536(a)(1)(B), and unfair acts and practices,

12 U.S.C. §§ 5531(c), 5536(a)(1)(B), when Navient steered federal loan borrowers

experiencing financial hardship that was not short-term or temporary into

forbearance, before or instead of advising them about IDR plans. IDR plans are a

repayment option that allow borrowers to pay an amount that is based on their

current income and household size, thereby accounting for the fact that borrowers’

incomes may fluctuate over time. Those plans have numerous benefits to

borrowers, such as avoidance of interest capitalization, interest subsidies, and

potential loan cancellation. In contrast to IDR, forbearance is not a repayment plan,



                                          3
       Case 3:17-cv-00101-RDM Document 392 Filed 01/10/20 Page 8 of 24




but is instead a postponement tool that allows a borrower to avoid making

payments temporarily.

      On February 28, 2018, in support of the Bureau’s steering claim, the Bureau

propounded RFP #34, which sought data “[f]or every borrower who, during the

applicable time period, enrolled in forbearance or any income-driven repayment

plan for any of the borrower’s federal loans.” Bureau’s Second Set of Requests for

Production (Exhibit A), at 11-12. In addition, the Bureau indicated that the time

period for this request was “January 1, 2009 to the present,” and that the obligation

to produce data was “continuing in nature, up to and during the course of the trial.”

Id. at 2, 7. Subsequently, following a hearing before the Court to address various

discovery issues, the Court issued an Opinion, on May 4, 2018, stating in part:

      Upon review of the Complaint, the materials submitted, and the parties’
      arguments, the Court has determined that the relevant time period for
      this litigation is the effective date of Defendants’ contracts with the
      Department of Education, June 17, 2009, through the date that this
      lawsuit was filed, January 18, 2017.

Doc. 88, at 21. The accompanying Order stated in part as follows:

      With respect to Plaintiff’s request for Defendants to search records
      beyond the time periods they have already searched, (Doc. 74 at 5-7),
      Defendants’ objection is OVERRULED IN PART and as follows: The
      relevant time period for discovery in this litigation is June 17, 2009,
      through January 18, 2017. With respect to the requests for production
      of documents that have already been served and absent an agreement
      between the parties to the contrary, either side may request documents
      from the other within this time frame.



                                          4
       Case 3:17-cv-00101-RDM Document 392 Filed 01/10/20 Page 9 of 24




Doc. 89, at ¶ 6. Thus, the Court defined the “relevant time period for this

litigation” to begin on June 17, 2009, and to end on January 18, 2017.

      In accordance with the Court’s May 4, 2018 Opinion and Order, the parties

subsequently agreed that only data from the relevant time period for this litigation

would be produced in response to RFP #34.

      The parties also acted consistent with the Court’s order regarding the

relevant time period in other ways. For example, during the Bureau’s re-direct of a

consumer witness during a July 2019 deposition, Navient insisted that the Bureau

withdraw questions about events post-dating the relevant time period for this

litigation, and the Bureau heeded that request:

      MR. LYONS [Navient lawyer]: We have a standing objection to any
      questions coming outside of the relevant discovery period[] . . . .

      MR. ARREAZA [Bureau lawyer]: . . . I will withdraw the question. . . .

      MR. LYONS: . . . Are you withdrawing every question you have asked
      related to any questions outside the relevant discovery period? . . . I
      think you may have prior to the immediate question, I think you may
      have asked a question that came outside for, activity that came outside
      the discovery period.

      MR. ARREAZA: We will go ahead and withdraw anything that's
      outside of the discovery period, any question that I have with respect to
      the post-January 2017 period.

      MR. LYONS: Okay.

      MR. ARREAZA: All right?

      MR. LYONS: Okay.


                                          5
      Case 3:17-cv-00101-RDM Document 392 Filed 01/10/20 Page 10 of 24




July 12, 2019 consumer deposition, at pages 131-133 (Exhibit B). 1

II.   In a December 20, 2019 hearing, Navient indicated that it would seek to
      selectively introduce borrower data outside the relevant time period for
      this litigation.

      Following Navient’s production of its expert reports, the Bureau became

concerned that Navient might be intending to rely upon data post-dating the

relevant time period for the litigation. Specifically, Dr. Xiaoling Lim Ang, who is

Navient’s expert rebutting the Bureau’s econometrics and statistics expert who has

estimated the injury to certain borrowers who enrolled in forbearance rather than

IDR (Dr. Charles Mullin), wrote about events that occurred after January 18, 2017.

Rebuttal Expert Report of Dr. Xiaoling Lim Ang (Exhibit C), at ¶¶ 31, 92. When

the Bureau objected to those portions of Dr. Ang’s report, Navient refused to have

Dr. Ang amend or remove those portions of her report. See Doc. 390.



      1
          Exhibits B, C, and D to this brief are being transmitted to the Court clerk
for filing under seal.
        In limited instances, particularly at depositions, some evidence was
produced that went beyond the relevant time period, but that is of no consequence
to the relief requested in this motion. For example, a witness could be asked
questions at a deposition about a current practice as a way of trying to get that
witness to recall what happened during the relevant time period. To the extent
there were such limited exceptions, documentary evidence and testimony outside
of the relevant time period that was obtained in discovery should not be admissible
at trial, in accordance with the May 4, 2018 Opinion and Order. And the fact
remains that, as a general matter, discovery—and in particular, document
discovery—was limited to events within the “relevant time period.”

                                          6
      Case 3:17-cv-00101-RDM Document 392 Filed 01/10/20 Page 11 of 24




      More important than the specific portions of Dr. Ang’s report was Navient’s

unambiguous announcement of its intention at trial to flout the Court-ordered

relevant time period for this litigation. Specifically, at the December 20, 2019

hearing before the Special Master, Navient indicated that it now takes the position

that evidence post-dating the relevant time period is relevant for all borrowers

covered by RFP #34. In addressing a question from the Special Master about

borrower data post-dating the relevant period, Navient’s counsel stated,

      Because the same issues that we are talking about [about how borrowers
      fare in forbearance and IDR], . . . will persist. There will be things
      relevant to borrowers, individual witnesses at trial, et cetera, that will
      be relevant to litigation. Mr. Jabbour [Bureau counsel] wants to provide
      a rule that none of those things can ever be considered in connection
      with this case and, obviously, we think that’s the wrong way to go.

12/20/19 Hearing Tr. at 43.

      Navient’s counsel also stated, “So nearly all the borrowers encompassed in

the claims, potentially, have years and maybe even decades to go before their loans

are repaid and there are lots of things that can happen in the interim that affect the

long-term costs and benefits of IDR. They can get married, their families can grow,

their incomes can change. And all of those things . . . can affect whether IDR ends

up being good or bad for borrowers.” Id. at 36-37. So, in effect, Navient’s view is

that all borrower data post-dating January 18, 2017, and continuing through trial, is

relevant.



                                           7
      Case 3:17-cv-00101-RDM Document 392 Filed 01/10/20 Page 12 of 24




      Consistent with its view that all data post-dating January 18, 2017 is

relevant, Navient indicated an intention to contravene the Court’s May 4, 2018

Order by asking questions at trial about events that are not within the relevant time

period. Specifically, Navient’s counsel stated with respect to one borrower that

“[i]f she is going to show up at trial, we feel that it is appropriate for us to continue

to ask her all sorts of questions about her history as a student loan borrower,” and

made clear that those questions would include events post-dating January 18, 2017.

See 12/20/19 Hearing Tr. at 48. Navient also claimed that it did not understand a

rule where it would be constrained, by the relevance standard, as to what it could

ask a witness on cross-examination. See id. at 51 (“I really actually don’t

understand the rule where the Consumer Financial Protection Bureau would offer

up a witness at trial and then purport to limit the testimony that that witness could

give on cross-examination.”).

      Navient also made clear that it will make selective use certain post-January

18, 2017 data to attempt to attack the opinions offered by at least one of the

Bureau’s experts. Specifically, the report of Dr. Mullin calculates the harm to

certain borrowers who enrolled in forbearance, but discounts this harm for

borrowers who eventually enrolled in IDR during the relevant time period and

failed to recertify their enrollment at some point. See Amended Expert Report of

Charles H. Mullin (Exhibit D), at ¶¶ 55 n.32, 109. But Dr. Mullin had no way of


                                            8
      Case 3:17-cv-00101-RDM Document 392 Filed 01/10/20 Page 13 of 24




predicting which specific borrowers might fail to recertify their enrollment in IDR

after January 18, 2017 because that data was not produced.

      Navient, however, has indicated that it will cherry-pick examples from data

post-dating January 18, 2017 relating to borrowers who did not recertify their

enrollment in IDR as a way of apparently trying to mount a spurious critique of Dr.

Mullin – arguing essentially that he did not take account of data that Navient has

failed to produce that would show specifically which borrowers did not recertify

their IDR enrollment after January 18, 2017. See 12/20/19 Hearing Tr. at 34-35;

Rebuttal Expert Report of Dr. Xiaoling Lim Ang (Exhibit C), at ¶ 31.

      This critique is deeply problematic because Navient is using the failure to

produce data post-dating January 18, 2017 strategically to imply that Dr. Mullin

has over-estimated borrower harm – when in fact, production of the full post-

January 18, 2017 data would almost certainly show that the aggregate harm has

increased across the borrower universe. The aggregate harm would increase

because Dr. Mullin stopped his calculations as of January 18, 2017, and most

borrowers whom he found to be in the population of affected borrowers would

likely see their calculated harm increase with the passage of time, rather than

decrease, if all of the post-January 18, 2017 data had been produced and

considered in Dr. Mullin’s analysis. Thus, Navient’s critique of Dr. Mullin seeks to

exploit the non-production of data outside the relevant time period in a highly


                                          9
      Case 3:17-cv-00101-RDM Document 392 Filed 01/10/20 Page 14 of 24




misleading way. Using selective data points, Navient wants to argue that Dr.

Mullin over-estimated harm, whereas full production of the data that Navient

intends to rely upon would show the opposite.

      In summary, the state of play is as follows: (1) Navient admitted that it

believes data from after January 18, 2017 is relevant; (2) Navient admitted that it

intends to ask witnesses about that data; (3) Navient admitted that it intends to

mount spurious and misleading critiques of the opinions offered by the Bureau’s

expert based on selective use of that data; and (4) that data was not produced to the

Bureau. Nonetheless, in light of the Court’s May 4, 2018 Opinion and Order, the

Special Master denied the Bureau’s request to order production of the data post-

dating January 18, 2017.

      Thus, the Bureau has now been placed in the position where Navient has

signaled its intention to use data post-dating January 2017 without the Bureau

having access to that data. Accordingly, the Bureau brings this motion to request

that the Court enter an order in limine holding the parties to the relevant time

period for the litigation. But in the event that the Court decides to expand the

relevant time period for the litigation, the appropriate course of action is to order

production of data post-dating January 18, 2017 that is responsive to RFP #34, as

the Bureau originally requested when it propounded the RFP in February 2018.




                                          10
      Case 3:17-cv-00101-RDM Document 392 Filed 01/10/20 Page 15 of 24




                  STATEMENT OF QUESTION INVOLVED

      1.     Should the parties be prohibited from using – in summary judgment

briefing, at trial, and otherwise in this litigation – evidence concerning events

outside the “relevant time period for this litigation” established in the Court’s May

4, 2018 Opinion and Order?

      Suggested answer: Yes. The parties should not be allowed to use evidence

concerning events that the Court has already determined are not relevant.

      2.     If the Court decides to expand the relevant time period for the

litigation, or to otherwise allow Navient to introduce evidence concerning events

outside the relevant time period, is it appropriate to order production of data

responsive to RFP #34 that post-dates January 18, 2017?

      Suggested answer: Yes. If the relevant time period is expanded, or if

Navient is otherwise allowed to selectively use evidence concerning events outside

the relevant time period, to which the Bureau does not have access, Navient should

be ordered to produce the full data set responsive to RFP #34.

                                   ARGUMENT

I.    If Navient wants to rely on documents and data outside the relevant
      time period for this litigation, it should have timely moved for
      reconsideration of the May 4, 2018 Opinion and Order.

      The Court’s May 4, 2018 Opinion and Order are unambiguous as to the time

boundaries for this litigation. Navient never moved for reconsideration of that


                                          11
      Case 3:17-cv-00101-RDM Document 392 Filed 01/10/20 Page 16 of 24




Opinion and Order, and the time for doing so has long expired. See Local Rule

7.10 (“Any motion for reconsideration or reargument must be accompanied by a

supporting brief and filed within fourteen (14) days after the entry of the order

concerned.”). It is procedurally improper, however, for Navient to now indicate

that it intends to selectively introduce certain evidence outside the relevant time

period for the litigation. By pressing this position, Navient is effectively requesting

that the Court set aside its definition of the “relevant time period for this

litigation.” The proper vehicle for such a request was a motion for reconsideration.

      With Navient having failed to timely move for reconsideration, the “relevant

time period for this litigation” is the law of the case, and all parties must abide by

it. Under the law of the case doctrine, absent extraordinary circumstances not

present here, once an issue has been decided, parties may not relitigate that issue in

the same case. See, e.g., Waldorf v. Shuta, 142 F.3d 601, 616, n.4 (3d Cir. 1998).

The policy supporting the law of the case is critical. To avoid unnecessary delays

and costs, each stage of litigation builds on earlier stages, and the law of the case

doctrine limits re-litigation of an issue once it has been decided in an earlier stage

of the same litigation. See, e.g., In re Continental Airlines, Inc., 279 F.3d 226, 232-

33 (3d Cir. 2002). Rather, once a court has decided an issue, the parties need to

take the court’s ruling into account and adjust their litigation strategies

accordingly.


                                           12
        Case 3:17-cv-00101-RDM Document 392 Filed 01/10/20 Page 17 of 24




        Indeed, it would make no sense for a court to opine that something is not

relevant for purposes of discovery, and then to allow a party to introduce that

irrelevant evidence at trial. When a court defines what is relevant in discovery, that

ruling necessarily needs to carry forward throughout the case. Otherwise, a party

could get a ruling that prevents access to a trove of information on the grounds that

the information is irrelevant, then later, after the discovery period has closed,

strategically disregard that ruling. This would put the opposing party at a severe

disadvantage, as the party possessing the trove of information would be able to

selectively use that information at trial without allowing the opposing party to vet

the information. For example, if unproduced data contains one million data points,

and 10% of them are favorable to the defendant, the defendant should not be able

to selectively use those 10% of data points and act as though they are

representative of all of the unproduced data. That is precisely what is occurring

here.

        In short, the law of the case doctrine bars Navient’s attempt to set aside the

Court’s earlier decision establishing the relevant time period for this litigation. The

Court should hold the parties to the relevant time period, by precluding the use of

evidence concerning events occurring outside that time period.




                                           13
      Case 3:17-cv-00101-RDM Document 392 Filed 01/10/20 Page 18 of 24




II.   If the Court expands the relevant time period for this litigation, Navient
      should be required to produce the data post-dating January 18, 2017 to
      avoid prejudice to the Bureau.

      If the Court denies the Bureau’s motion in limine to preclude the use of

evidence concerning events outside the relevant time period established in its May

4, 2018 Opinion and Order, then Navient should be ordered to produce all

borrower data responsive to RFP #34 for the time period post-dating January 18,

2017. 2 For the reasons discussed above, allowing Navient to cherry-pick data

points from outside the relevant time period and elicit testimony about those

isolated and selective data points, while depriving the Bureau of access to the

universe of data necessary to effectively respond to that evidence, would be

severely prejudicial to the Bureau. As previously described, among other things,

this would allow Navient to argue that Dr. Mullins’s estimate of injury was inflated

when in fact, production of the full data set would actually increase the estimated

harm. Thus, such a result would not only be unfair to the Bureau, but also

misleading to the factfinder.




      2
        Because the Special Master entered an Order denying production of this
data (see Doc. 386, at ¶ 3), this request seeks modification of the Special Master’s
Order pursuant to Federal Rule of Civil Procedure 53(f)(2). All aspects of the
Special Master’s Order denying this discovery are reviewed under a de novo
standard. See Fed. R. Civ. P. 53(f)(3), (4).

                                         14
      Case 3:17-cv-00101-RDM Document 392 Filed 01/10/20 Page 19 of 24




      To even the playing field, either both sides should be able to use the post-

January 18, 2017 data, or neither side should. See, e.g., Costantino v. City of Atl.

City, 152 F. Supp. 3d 311, 335 (D.N.J. 2015) (“Atlantic City cannot ‘have it both

ways.’ On the one hand, Atlantic City refuses to produce more IA [Internal

Affairs] files but on the other hand it wants to argue plaintiff did not review

enough IA files to meaningfully evaluate its IA process. . . . Atlantic City must live

with the consequences of its strategy. Given its insistence that it wants to argue

plaintiff did not review enough IA files, all IA files must be produced.”); Valdez v.

Travelers Indem. Co. of Connecticut, 2013 WL 3989583, at *1, 9 (N.D. Cal. Aug.

2, 2013) (holding that because “Plaintiffs have put their financial condition at issue

in this litigation,” they could not object to the production of their financial

information); Hypolite v. Zamora, 2016 WL 5156787, at *3 (E.D. Cal. Sept. 20,

2016) (“Plaintiff has placed his mental condition at issue and thereby waived his

privacy rights with respect to his mental health records.”).

      In addition to the principle that documents on a subject matter must be

produced where a litigant places that subject matter at issue, the fact that Navient

has indicated that it will selectively make affirmative use of certain data post-

dating January 18, 2017 further warrants in favor of production of that data.

Indeed, courts consistently reject the notion that a litigant can selectively produce

or use a limited set of documents or data to its advantage, while concealing the


                                           15
      Case 3:17-cv-00101-RDM Document 392 Filed 01/10/20 Page 20 of 24




complete set from the opposing party. See, e.g., R.D. v. Shohola Camp Ground &

Resort, 2017 WL 1178050, at *4 (M.D. Pa. Mar. 30, 2017) (holding that party

could not use certain information to advance its case, while withholding documents

on the “same specific subject matter which ought in fairness to be disclosed”); Doe

v. Luzerne County, Pennsylvania, 2008 WL 11492970, at *6 (M.D. Pa. Aug. 12,

2008) (“[I]t would be fundamentally unfair to allow a party to disclose opinions

which support its position and simultaneously conceal those that are unfavorable or

adverse to its position.”) (quotation omitted); Music Grp. Macao Commercial

Offshore Ltd. v. Foote, 2015 WL 3882448, at *7 (N.D. Cal. June 23, 2015)

(“Plaintiff cannot have it both ways, declining to produce the personnel records for

Defendant’s review but choosing to describe their contents to their advantage.”);

Daee v. JP Morgan Chase Bank, 2015 WL 2078699, at *11 (M.D. Tenn. May 4,

2015) (“Chase seems to believe that . . . it can selectively produce records that

favor its position (whatever that position may be at a certain point in time), and

that it can prevent reasonable inquiry into the veracity of its (shifting)

representations and the import of underlying records. The court’s orders and the

federal rules trump Chase’s discovery preferences.”); Snapp v. United Transp.

Union, 2014 WL 5365552, at *2 (W.D. Wash. Oct. 21, 2014) (“This Court will not

permit any litigant to selectively produce a portion of his medical records and to

rely upon them to obtain a judgment, while simultaneously refusing to disclose (or


                                          16
       Case 3:17-cv-00101-RDM Document 392 Filed 01/10/20 Page 21 of 24




to otherwise obstruct the production of) all of his discoverable medical records.”);

Walker v. Nw. Airlines Corp., 2002 WL 32539635, at *4 (D. Minn. Oct. 28, 2002)

(“[T]he Court is unwilling to allow Plaintiff to have it both ways. Plaintiff may not

remain free to use expert testimony in the course of proving his emotional damages

while at the same time refuse to produce his medical records which may effectively

undermine such testimony.”).

       For the reasons above, if the Court denies the Bureau’s motion in limine to

preclude the use of evidence outside the relevant time period for this litigation, the

Bureau respectfully requests entry of an order requiring production, as soon as

practicable, of borrower data responsive to RFP #34 from January 18, 2017 to the

present, and requiring a further supplemental production again within two weeks of

the first day of trial.3

                                  CONCLUSION

       For the foregoing reasons, the Bureau respectfully requests that the Court

enter the attached proposed order precluding evidence concerning events outside

the relevant time period for this litigation, as established in the Court’s May 4,




       3
        In the event that the Court orders production of the data responsive to RFP
#34 that is outside the relevant time period, Dr. Charles Mullin will supplement or
amend his report to take into account the newly produced data, as authorized by
Federal Rule of Civil Procedure 26(e)(2).

                                          17
      Case 3:17-cv-00101-RDM Document 392 Filed 01/10/20 Page 22 of 24




2018 Opinion and Order. In the alternative, the Bureau respectfully requests that

the Court enter an order requiring Navient produce the borrower data post-dating

January 18, 2017 that is responsive to the Bureau’s request for production #34,

both now and again within two weeks of the first day of trial.

Dated: January 10, 2020         Respectfully submitted,

                                Cara Petersen
                                Acting Enforcement Director

                                David Rubenstein
                                Deputy Enforcement Director

                                Thomas Kim
                                Assistant Deputy Enforcement Director

                                   /s/ Nicholas Jabbour
                                Nicholas Jabbour, DC 500626
                                (Nicholas.Jabbour@cfpb.gov; 202-435-7508)
                                Ebony Sunala Johnson, VA 76890
                                (Ebony.Johnson@cfpb.gov; 202-435-7245)
                                Nicholas Lee, DC 1004186
                                (Nicholas.Lee@cfpb.gov; 202-435-7059)
                                Manuel Arreaza, DC 1015283
                                (Manuel.Arreaza@cfpb.gov; 202-435-7850)
                                Andrea Matthews, MA 694538
                                (Andrea.Matthews@cfpb.gov; 202-435-7591)
                                Jonathan Reischl, IL 6305260
                                (Jonathan.Reischl@cfpb.gov; 202-435-9202)
                                Enforcement Attorneys

                                1700 G Street NW
                                Washington, DC 20552
                                Fax: 202-435-9346

                                Attorneys for Plaintiff


                                        18
     Case 3:17-cv-00101-RDM Document 392 Filed 01/10/20 Page 23 of 24




                       CERTIFICATE OF WORD COUNT

      Pursuant to Local Rule 7.8(b)(2), I hereby certify that the foregoing brief

contains 4080 words.



                                         /s/ Nicholas Jabbour
                                       Nicholas Jabbour, DC 500626
                                       Nicholas.Jabbour@cfpb.gov
                                       1700 G Street NW
                                       Washington, DC 20552
                                       Phone: 202-435-7508
                                       Fax: 202-435-9346

                                       Attorney for Plaintiff




                                        19
      Case 3:17-cv-00101-RDM Document 392 Filed 01/10/20 Page 24 of 24




                           CERTIFICATE OF SERVICE

      I certify that on January 10, 2020, I filed the foregoing document, as well as

Exhibit A, with the Court’s ECF system, which will send notification of such filing

to counsel for Defendants. I also certify that, on January 10, 2020, I emailed

Exhibits B, C, and D to counsel for Defendants, in addition to placing a copy in the

mail to the Court clerk.

                                         /s/ Nicholas Jabbour
                                       Nicholas Jabbour, DC 500626
                                       Nicholas.Jabbour@cfpb.gov
                                       1700 G Street NW
                                       Washington, DC 20552
                                       Phone: 202-435-7508
                                       Fax: 202-435-9346

                                       Attorney for Plaintiff




                                         20
